 

Case 1:20-mj-00171-GMH Document 2 Filed 08/28/20 Page 1 of2

AQ 442 (Rey TUTI) Arrest Warrant

 

 

UNITED STATES DISTRICT COURT

a FILED

District of Columbia
AUG 28 2020

Clerk, U.S. District and
Case: 1:20-mj-00171 Bankruptcy Courts
Assigned To . Harvey, G. Michael
Assign. Date : 8/28/2020
Description: Complaint wi Arrest Warrant

United States of America
Vo

WALTER GOODMAN

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

fame of peryen te be arrested) WALTER GOODMAN

who is accused of an offense or violation based on the following document filed with the court:

TV Indictment TT Superseding Indictment 7 Information TV Superseding Information H Complaint

TT Probation Violation Petition T Supervised Release Violation Petition TViolation Notice 7 Order of the Court
This offense is briefly described as follows:

18 U.S.C. § 922(g)(1) - (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime Punishable
by Imprisonment for a Term Exceeding One Year)

Digitally signed by G.
_ Michael Harvey
ye Date: 2020.08.28

  

wt
I /
or =

 

Date: - 08/28/2020 13:25:11 -04'00!
{sstedine officer's sremature
City and state: Washington, DC G, MICHAEL HARVEY, U.S Magistrate Judge

Printed neane weed til

 

Return

 

This warrant was received on fdure/ § [237/202 _ and the person was arrested on (dure) §[25/e 20
AL forty cated state) Washing fen, D. Cc. ;

Date: y, 23/2020 [|e _ a

Vncent Cpe . “Dow

 

 
Case 1:20-mj-00171-GMH Document 2 Filed 08/28/20 Page 2 of 2
